Title: From Benjamin Franklin to Ralph Izard, 27 March 1778
From: Franklin, Benjamin
To: Izard, Ralph


Sir
Passy. March 27th. 1778
The Bearer says he is a native of Charles town South Carolina, and he wants a Pass to go into Italy. I do not well understand the account he gives of himself. He seems to me to be lost, and to want advice. I beg leave to refer him to you, who will soon be able to discover whether his account is true. I have the honour to be, very respectfully, Sir Your most obedient humble Servant 
(Signed) B. Franklin
Honble Ra: Izard Esqr.
